Citation Nr: 0839932	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which granted service connection for 
PTSD and granted a 30 percent evaluation effective June 8, 
2004.

The veteran requested a travel Board hearing in May 2006.  He 
withdrew his hearing request in July 2008 indicating that he 
could not attend, and that he wished for the Board to make a 
decision with the evidence on file.  


FINDING OF FACT

The veteran's PTSD symptomatology is characterized by social 
and occupational impairment that causes occasional decrease 
in overall functioning due to symptoms such as depressed mood 
and chronic sleep impairment although he generally functions 
satisfactorily, with routine behavior, self-care, and normal 
conversation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1- 4.14, 4.125-
4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a June 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, the June 
2004 letter addressed the veteran's original application for 
service connection.  In May 2005, the RO awarded service 
connection for PTSD and assigned a 30 evaluation, effective 
the date of the claim.  Therefore, the June 2004 letter 
served its purpose in providing VCAA notice and its 
application is no longer required because the original claim 
has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service treatment records, VA treatment 
records, and a VA examination report have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.



B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered whether staged ratings are for consideration; 
however, the evidence of record does not establish distinct 
time periods where the veteran's service-connected disability 
results in symptoms that would warrant different ratings.

The veteran is currently assigned a 30 percent evaluation for 
PTSD under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  A 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant has symptoms or effects 
that cause occupational or social impairment equivalent to 
those listed in that diagnostic code, the appropriate, 
equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF scores from 71 to 80 reflect 
transient symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  GAF scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id.  

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2005); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

During an August 2004 VA examination, the veteran reported 
having been married twice.  He had one adult son.  The 
veteran was not married at the time of examination.  He lived 
in his own home, but had a girlfriend who spent much of her 
time with him although she maintained her own residence.  He 
worked with the Decatur Police Department from May 1970 until 
his retirement in 1997.  He worked on patrol and as a 
detective before spending the last 14 years working 
undercover narcotics.  Since he retired, he had done some 
private investigator work, and then began working full-time 
for a company in loss prevention.  In that capacity, he 
travelled from store to store in the Midwest to design new 
security systems and to analyze existing ones.  He reported 
currently drinking 8 to 12 beers a night along with other 
alcohol mostly in bars where he could socialize.  However, 
when he returned home, he did not want anyone around him.  He 
reported playing golf when he had the time.  He stated that 
he had neither sought nor received any mental health 
treatment.  He reported having sleep difficulties since he 
returned from Vietnam.  

A mental status examination shows that the veteran was 
exceptionally well groomed and casually dressed.  He was well 
oriented with no apparent cognitive impairment.  His affect 
was restricted.  His mood appeared mildly depressed.  Speech 
was of normal rate, rhythm, and volume.  Verbalizations were 
coherent, relevant, and goal-directed.  There was no evidence 
of panic attacks.  There was no evidence of hallucinations, 
delusions, obsessive, or ritualistic behavior, and the 
veteran denied suicidal and homicidal ideation.  No 
inappropriate behavior was noted and impulse control was 
good.  The veteran reported having sleep disturbance and 
frequent nightmares.  

The examiner stated that the veteran evidenced restricted 
affect and detachment from others.  He reported sleep 
difficulties, irritability, and hypervigilance.  The veteran 
also evidenced symptoms of alcohol dependence.  The examiner 
stated that the veteran's alcohol dependence and PTSD 
symptoms caused only mild disruption of the veteran's 
vocational functioning as he performed successfully in his 
civilian police officer role and continued to perform 
successfully in a full-time career.  He was unable to 
maintain marital relationships and tended to remain socially 
isolated, except when intoxicated.  The veteran was diagnosed 
with PTSD and alcohol dependence, and was assigned a GAF 
score of 67.  The examiner stated that the GAF of 67 was 
associated with PTSD alone.  He stated that the veteran's 
alcohol dependence did not appear to be affecting his 
vocational functioning at that time, although it may have had 
significant negative effects on his primary relationship.  

VA treatment records do not reflect any current psychiatric 
treatment.  (See VA Treatment Records 2004-2007.)  The 
veteran carried a diagnosis of depression.  An August 2005 VA 
treatment report also reflects a diagnosis of alcohol 
dependence.  The veteran reported problems with sleep, and 
reported that he had started drinking heavily six months ago.  
The VA physician talked to the veteran about seeing a 
psychiatrist or psychologist regarding the alcohol abuse 
problem, and explained to the veteran that he could 
administer a medication for insomnia.  However, the veteran 
did not seem interested seeing a psychiatrist for his alcohol 
abuse problem, and would think about the medication for 
sleep.  

In a June 2005 notice of disagreement, the veteran reported 
continued problems with sleep and stated that he could not be 
around crowds.  

The Board finds that the veteran's disability picture most 
closely approximates that described for a 30 percent 
evaluation for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  The veteran's PTSD symptoms are shown to result 
in mild occupational and social impairment (although he 
generally functions satisfactorily, with routine behavior, 
self-care, and normal conversation) due to symptoms such as 
depressed mood and chronic sleep impairment.  See Id.  

The veteran had a GAF score of 67 at the time of the August 
2004 VA examination, reflecting mild symptoms or some 
difficulty in social or occupational functioning.  See DSM-IV 
at 46-47.  The veteran's GAF score is consistent with his 
PTSD symptomatology as described during his VA examination; 
and the Board finds that the veteran's GAF score is 
consistent with the veteran's 30 percent disability rating 
for PTSD.  

The Board finds that a higher 50 percent evaluation is not 
warranted.  VA treatment records and the veteran's VA 
examination show that the veteran has chronic problems with 
sleep disturbance and alcohol abuse.  The August 2004 VA 
examination also shows that the veteran exhibited restricted 
affect, detachment from others, as well as irritability.  The 
veteran does not exhibit other symptomatology such as that 
described for a 50 percent evaluation such as flattened 
affect; circumstantial, circumlocutory, or stereotyped, 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long 
term memory; impaired judgment; and impaired abstract 
thinking.  The veteran's mental status examination shows that 
the veteran's affect was restricted, speech was normal, there 
was no evidence of panic attacks, and there was no apparent 
cognitive impairment.  There was no indication of impaired 
judgment or impaired abstract thinking.  Although evidence 
indicates some difficulty in establishing and maintaining 
effective social relationships as described for a 50 percent 
evaluation, shown by the veteran's detachment from others, at 
the time of the August 2004 VA examination, the veteran had a 
girlfriend who spent much of her time with him.  Further, the 
examiner indicated that the negative effects on his primary 
relationship were related to alcohol dependence.  The veteran 
exhibits some disturbances of mood, as shown by his 
irritability and depression.  However, the August 2004 VA 
examiner essentially indicated that these symptoms were mild, 
and his GAF score indicates that these symptoms result in 
only some difficulty in social or occupational functioning.  
The Board finds that as a whole, the veteran's symptomatology 
and the severity of his symptoms more closely resembles the 
criteria described for a 30 percent evaluation.  

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's PTSD warrants a higher rating evaluation.  The 
appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the veteran's claim.
	

ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


